DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/23/2022 has been entered. Claims 11, 14-17 and 19-21 are pending in the application. 
Response to Arguments	
Applicant’s arguments with respect to amendments to independent claim(s) 11, 19 and 20 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 112
Claims 11, 14-17 and 19-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 11, 19 and 20 recite the limitations of “a range of potential azimuth angles between (a) a line from the radar device to the recognized object and (b) a main direction of radiation output by the radar device, the range of potential azimuth angles being an angular test region.” Features of this limitation are not explicitly taught in the disclosure. Specifically, the disclosure dose not disclose “a range of potential azimuth angles”. Furthermore, the limitation “and in response to a result of the likelihood ascertainment being that the likelihood is not greater than the predefined threshold, determining a value of the actual azimuth angle” is also not taught in the disclosure. The disclosure states in the first two paragraphs on page 10, “According to a specific embodiment, computing device 3 first checks whether an actual azimuth angle of object 7, acquired on the basis of the radar data, corresponds to first azimuth angle 0 a or to second azimuth angle” and “According to further specific embodiments, computing device 3 therefore checks whether the actual azimuth angle of object 7 acquired on the basis of the radar data lies in a first angular region a or in a second angular region B.” Therefore, the “actual azimuth angle” is acquired by the radar data and checked to see if it lies in a “first angular region” or a “second angular region” and is not acquired “in response to a result of the likelihood ascertainment being that the likelihood is not greater than the predefined threshold”. Claim 15, recites the limitation, “to thereby obtain maximum and minimum values of the range corresponding to a maximum potential deviation that can be caused by the predefined degrees of inaccuracy”. The disclosure does not disclose the obtaining of “maximum and minimum values of the range corresponding to a maximum potential deviation that can be caused by the predefined degrees of inaccuracy.” The disclosure simply discloses taking into account a degree of accuracy of the ascertained intrinsic and relative speeds and there is no obtaining of “maximum and minimum values of the range” which corresponding to deviations caused by the predefined degrees of inaccuracy. Dependent claims 14-17 and 21 are also rejected under 35 U.S.C. 112(a) due to their dependency on the rejected independent claims. 
Claims 11, 14-17 and 19-21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 11, 19 and 20 recite the limitations of “a range of potential azimuth angles between (a) a line from the radar device to the recognized object and (b) a main direction of radiation output by the radar device, the range of potential azimuth angles being an angular test region.” Features of this limitation are not explicitly taught in the disclosure as also mentioned in the 35 U.S.C. 112(a) rejection above.  Specifically, the disclosure dose not disclose “a range of potential azimuth angles. Therefore, it is unclear what is distinctly being claimed as the disclosure does not teach these recited limitations.  Furthermore, the limitation “and in response to a result of the likelihood ascertainment being that the likelihood is not greater than the predefined threshold, determining a value of the actual azimuth angle” is also not taught in the disclosure as mentioned in the 35 U.S.C. 112(a) rejection above. The disclosure states in the first two paragraphs on page 10, “According to a specific embodiment, computing device 3 first checks whether an actual azimuth angle of object 7, acquired on the basis of the radar data, corresponds to first azimuth angle 0 a or to second azimuth angle” and “According to further specific embodiments, computing device 3 therefore checks whether the actual azimuth angle of object 7 acquired on the basis of the radar data lies in a first angular region a or in a second angular region B.” Therefore, the “actual azimuth angle” is acquired by the radar data and checked to see if it lies in a “first angular region” or a “second angular region” and is not acquired “in response to a result of the likelihood ascertainment being that the likelihood is not greater than the predefined threshold”.  Therefore, it is unclear what is distinctly being claimed as the disclosure does not teach these recited limitations. Claim 15, recites the limitation, “to thereby obtain maximum and minimum values of the range corresponding to a maximum potential deviation that can be caused by the predefined degrees of inaccuracy”. The disclosure does not disclose the obtaining of “maximum and minimum values of the range corresponding to a maximum potential deviation that can be caused by the predefined degrees of inaccuracy.” The disclosure simply discloses taking into account a degree of accuracy of the ascertained intrinsic and relative speeds and there is no obtaining of “maximum and minimum values of the range” which corresponding to deviations caused by the predefined degrees of inaccuracy.  Therefore, it is unclear what is distinctly being claimed as the disclosure does not teach these recited limitations. Dependent claims 14-17 and 21 are also rejected under 35 U.S.C. 112(b) due to their dependency on the rejected independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over HAMADA (EP 3267217 A1) in view of Jordan (US 8112223 B2).


Regarding claim 11, HAMADA discloses [Note: What HAMADA fails to disclose is strike-through] 
A method for evaluating an angular position of an object recognized based on radar data (FIG. 6, step S209 and Paragraph 0073, “The position calculator 108 predicts the positions in the current frame, of moving objects corresponding to groups included in the target-to-be-followed list. A target-to-be-followed list is a list of groups (groups to be followed) corresponding to moving objects to be followed in each frame and includes information about the Doppler speeds of the moving objects, the azimuths thereof seen from the radar device 100, and the like. A target-to-be-followed list is generated by the moving object following processor 109 (to be discussed later) and stored in the buffer 110. As used herein, the term "previous frame" refers to a frame preceding the current frame by one or more frames.”), the radar data being ascertained by a radar device (FIG. 4 , element 100, “RADAR DEVICE”), the method (Paragraph 0005, “It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof.”; therefore, the implementation of the disclosure can be a method or system utilizing an interface and computing device. The discloses also depicts the processor used as the computing device, element 109) comprising the following steps: 
ascertaining an intrinsic speed of the radar device (Paragraph 0026, “The movement amount calculator 102 calculates radar device movement information about the amount of movement of the radar device 100 (e.g., the moving speed and moving direction of the radar device 100) using vehicle movement information such as the speed or rudder angle of the vehicle, which is information about the amount of movement of the vehicle, and information about the mounting position of the radar device 100 mounted on the vehicle.”); 
ascertaining a relative speed of the recognized object in relation to the radar device, using the ascertained radar data (Paragraph 0028, “The stationary object Doppler information generator 103 calculates stationary object Doppler values corresponding to radar azimuths on the basis of the radar device movement information received from the movement amount calculator 102 in each frame. As used herein, the term "stationary object Doppler value" refers to a Doppler speed observed when a radar transmission wave is reflected by a stationary object. In the present disclosure, the term "stationary object" refers to an object stationary with respect to the ground. The stationary object Doppler information generator 103 is able to calculate a stationary object Doppler value Vd [km/h] by Formula (1) below. Vdθ=Vs⋅cosθs−θ, where Vs [km/h] represents the moving speed of the radar device; θs [rad] represents the moving direction of the radar device; and θ [rad] represents the radar azimuth.”); 
ascertaining, based on the ascertained intrinsic speed and the ascertained relative speed, a range of potential azimuth angles (Paragraphs 0030-0031, “Specifically, in each frame, the stationary object cell identification unit 104 determines that a reflection point having a Doppler speed Vr [km/h] satisfying Formula (2) below is a stationary object and identifies a cell containing that reflection point as a stationary object cell. Vdθr−α≤Vr≤Vdθr+α,  where Vd (θ) [km/h] represents a stationary object Doppler value corresponding to a radar azimuth θ; and θr [rad] represents the azimuth of a reflection point obtained from a radar profile.”; where the formula Vdθr−α≤Vr≤Vdθr+α denotes a range of potential azimuth angles as in each frame a reflection point is determined) between (Paragraphs 0030-0031, “Specifically, in each frame, the stationary object cell identification unit 104 determines that a reflection point having a Doppler speed Vr [km/h] satisfying Formula (2) below is a stationary object and identifies a cell containing that reflection point as a stationary object cell. Vdθr−α≤Vr≤Vdθr+α,  where Vd (θ) [km/h] represents a stationary object Doppler value corresponding to a radar azimuth θ; and θr [rad] represents the azimuth of a reflection point obtained from a radar profile.”, where “object cell” is tantamount to “angular test region”); 
ascertaining whether a likelihood of an actual azimuth angle of the recognized object being within the angular test region is greater than a predefined threshold (Paragraphs 0030-0031, “Specifically, in each frame, the stationary object cell identification unit 104 determines that a reflection point having a Doppler speed Vr [km/h] satisfying Formula (2) below is a stationary object and identifies a cell containing that reflection point as a stationary object cell. Vdθr−α≤Vr≤Vdθr+α,  where Vd (θ) [km/h] represents a stationary object Doppler value corresponding to a radar azimuth θ; and θr [rad] represents the azimuth of a reflection point obtained from a radar profile….In Formula (2), α represents the amount of margin and may be a constant or may be a variable that is set in accordance with θr or Vd. The stationary object cell identification unit 104 then adds information about the identified stationary object cells (hereafter referred to as stationary object cell identification information) to the radar profile and outputs the resulting radar profile to the moving object detector 105.”, where the formula Vdθr−α≤Vr≤Vdθr+α defines a threshold ); and 
in response to a result of the likelihood ascertainment being that the likelihood is not greater than the predefined threshold, determining a value of the actual azimuth angle (Paragraph 0044, “The target-to-be-followed selector 107 then updates the representative positions and representative Doppler values of the corresponding moving objects in the moving object list on the basis of the representative positions and representative Doppler values of the deleted potential moving objects.”, therefore, once the object is determined to correspond to a potential moving object, the positive and doppler values of that object are updated which is tantamount to “determining a value of the actual azimuth angle”).  
  
Jordan discloses,  
azimuth angles between (a) a line from the radar device to the recognized object and (b) a main direction of radiation output by the radar device (Col. 4, lines 15-26, “It may be assumed as a somewhat idealized case that both sensors receive radar echoes from a single reflection point 18 on the rear of object 16. Accordingly, left distance sensor 14L measures the value for the distance between reflection point 18 and this distance sensor and a value for radial component v.sub.rL of the relative velocity of object 16, i.e., the relative velocity component in the direction parallel to line of sight 20L, which connects radar sensor 14L to reflection point 18. In addition, distance sensor 14L also measures azimuth angle .alpha. between the forward direction of vehicle 10 and line of sight 20L on the basis of its angle-resolving capability.”, where “line of sight” is tantamount to “main direction of radiation”). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of HAMADA with Jordan to incorporate the features of: azimuth angles between (a) a line from the radar device to the recognized object and (b) a main direction of radiation output by the radar device. Both HAMADA and Jordan are considered analogous arts to the instant application as they both disclose radar technology used in vehicles to provide driving assistance and control by determining the position and speed information of obstacles (objects). HAMADA is especially similar to the instant application as it discloses the other features of claim 1 and discloses the determining of angular test regions (object cells) in which an object can potentially lie based on relative and intrinsic speeds. However, HAMADA fails to specifically disclose the determining of the azimuth angles according to: azimuth angles between (a) a line from the radar device to the recognized object and (b) a main direction of radiation output by the radar device. This feature is disclosed by Jordan which discloses how the azimuth angle is calculated between the radar device and the recognized object which is between (a) a line from the radar device to the recognized object and (b) a main direction of radiation output by the radar device. It would have been obvious to incorporate this feature into HAMADA to more accurately determine potential azimuth angles according to the orientation of the radar sensor relative to the recognized object. 

Regarding claim 14, HAMADA further discloses 
The method as recited in claim 11, wherein the angular test region is determined additionally based on a mounting angle of the radar device relative to a longitudinal angle of a vehicle on which the radar device is mounted (Paragraph 0026, “The movement amount calculator 102 calculates radar device movement information about the amount of movement of the radar device 100 (e.g., the moving speed and moving direction of the radar device 100) using vehicle movement information such as the speed or rudder angle of the vehicle, which is information about the amount of movement of the vehicle, and information about the mounting position of the radar device 100 mounted on the vehicle.” and Paragraph 0028, “The stationary object Doppler information generator 103 calculates stationary object Doppler values corresponding to radar azimuths on the basis of the radar device movement information received from the movement amount calculator 102 in each frame. As used herein, the term "stationary object Doppler value" refers to a Doppler speed observed when a radar transmission wave is reflected by a stationary object. In the present disclosure, the term "stationary object" refers to an object stationary with respect to the ground. The stationary object Doppler information generator 103 is able to calculate a stationary object Doppler value Vd [km/h] by Formula (1) below. Vdθ=Vs⋅cosθs−θ, where Vs [km/h] represents the moving speed of the radar device; θs [rad] represents the moving direction of the radar device; and θ [rad] represents the radar azimuth.”; “θ [rad]” represents the radar azimuth which is based on the mounting angle of the radar device which according to Fig. 2 is relative to a longitudinal angle of a vehicle on which the radar device is mounted).  

Regarding claim 15, HAMADA further discloses
The method as recited in claim 11, wherein the angular test region is ascertained taking into account a predefined degree of inaccuracy of the ascertained intrinsic speed and a predefined degree of inaccuracy of the ascertained relative speed to thereby obtain maximum and minimum values of the range corresponding to a maximum potential deviation that can be caused by the predefined degrees of inaccuracy (Paragraphs 0030-0031, “Specifically, in each frame, the stationary object cell identification unit 104 determines that a reflection point having a Doppler speed Vr [km/h] satisfying Formula (2) below is a stationary object and identifies a cell containing that reflection point as a stationary object cell. Vdθr−α≤Vr≤Vdθr+α,  where Vd (θ) [km/h] represents a stationary object Doppler value corresponding to a radar azimuth θ; and θr [rad] represents the azimuth of a reflection point obtained from a radar profile….In Formula (2), α represents the amount of margin and may be a constant or may be a variable that is set in accordance with θr or Vd. The stationary object cell identification unit 104 then adds information about the identified stationary object cells (hereafter referred to as stationary object cell identification information) to the radar profile and outputs the resulting radar profile to the moving object detector 105.”; where α is the margin value and takes into account a degree of accuracy and the formula Vdθr−α≤Vr≤Vdθr+α denotes a maximum and minimum values of the range which correspond to α).  

Regarding claim 16, HAMADA further discloses
The method as recited in claim 11, wherein the range includes two angles that correspond to the ascertained relative speed and, the ascertained intrinsic speed without any variation due to the inaccuracy (Paragraphs 0030-0031, “Specifically, in each frame, the stationary object cell identification unit 104 determines that a reflection point having a Doppler speed Vr [km/h] satisfying Formula (2) below is a stationary object and identifies a cell containing that reflection point as a stationary object cell. Vdθr−α≤Vr≤Vdθr+α,  where Vd (θ) [km/h] represents a stationary object Doppler value corresponding to a radar azimuth θ; and θr [rad] represents the azimuth of a reflection point obtained from a radar profile….In Formula (2), α represents the amount of margin and may be a constant or may be a variable that is set in accordance with θr or Vd.”, where α can be a constant value “0” which would not take into account any variation due to inaccuracies). 

Regarding claim 19, the same cited section and rational as corresponding method claim 1 is applied. 

Regarding claim 20, the same cited section and rational as corresponding method claim 1 is applied. 

Regarding claim 21, the combination of HAMADA and Jordan discloses 
The method as recited in claim 11. However, HAMADA fails to specifically disclose, wherein the range includes two separately calculated and non-contiguous angle ranges. 

Jordan discloses, 
wherein the range includes two separately calculated and non-contiguous angle ranges (FIG. 1 and 2 depicts the calculated angles to include two separately calculated and non-contiguous angle ranges).

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify the features of HAMADA with Jordan to incorporate the features of: wherein the range includes two separately calculated and non-contiguous angle ranges. Both HAMADA and Jordan are considered analogous arts to the instant application as they both disclose radar technology used in vehicles to provide driving assistance and control by determining the position and speed information of obstacles (objects). HAMADA is especially similar to the instant application as it discloses the determining of angular test regions (object cells) in which an object can potentially lie based on relative and intrinsic speeds. However, HAMADA fails to specifically disclose wherein the range includes two separately calculated and non-contiguous angle ranges. This feature is disclosed by Jordan which discloses figures displaying the calculation of azimuth angles of object reflection points that are calculated separately and non-contiguous. It would have been obvious to incorporate this feature into HAMADA to be able to more accurately determine whether specific objects are stationary object or moving objects. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over HAMADA (EP 3267217 A1) in view of Jordan (US 8112223 B2) further in view of KHLIFI (WO 2017191201 A1, citations according to provided English translation copy).
Regarding claim 17, the combination of HAMADA and Jordan discloses 
The method as recited in claim 11. However, the combination of HAMADA and Jordan fails to specifically disclose, wherein the range includes two separately calculated angle ranges that overlap so that all of the angles of the range are contiguous by a combination of the two separately calculated angle ranges.  

KHLIFI discloses, 
wherein the range includes two separately calculated angle ranges that overlap so that all of the angles of the range are contiguous by a combination of the two separately calculated angle ranges (Page 4, second to last paragraph, “The control device 18 is now designed to jointly evaluate radar data from the overlap regions 4, as recorded by the radar sensors 2a to 2h measuring the corresponding overlap region 4, in the present example by statistical combination.”).

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify HAMADA with KHLIFI to incorporate the feature of: wherein the range includes two separately calculated angle ranges that overlap so that all of the angles of the range are contiguous by a combination of the two separately calculated angle ranges. HAMADA, Jordan and KHLIFI are considered analogous arts to the instant application as they disclose radar technology used in vehicles to provide driving assistance and control by determining the position and speed information of obstacles (objects). HAMADA is especially similar to the instant application as it discloses the determining of angular test regions (object cells) in which an object can potentially lie based on relative and intrinsic speeds. However, HAMADA fails to disclose, wherein the range includes two separately calculated angle ranges that overlap so that all of the angles of the range are contiguous by a combination of the two separately calculated angle ranges. KHLIFI discloses this feature when it states that the overlapping regions of the sensors (which calculate the angles separately) can be combined statistically. This feature of combining test regions associated with radars in cars is a routine step performed in optimizing the results of determining the characteristics of the object being tracked (such as whether the object is stationary or moving). Therefore, this routine step leads to a more efficient and optimized system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648